EXHIBIT 10.28
 
[IPASS LETTERHEAD]




 




October 31, 2008




Evan Kaplan




Re:           Employment Offer Letter Agreement
 
Dear Evan,
 
iPass Inc. (the “Company”) is pleased to offer you the positions of President
and Chief Executive Officer of the Company, reporting to the Company’s Board of
Directors (the “Board”).  The following letter agreement (the “Agreement”)
provides the terms of our offer of employment.
 
I.           GENERAL TERMS OF EMPLOYMENT.
 
(1)           Duties and Position.  You will be employed in the positions of
President and Chief Executive Officer of the Company (“CEO”), reporting to the
Board.  You shall perform the duties of President and CEO as commonly associated
with this position in the Company, as specified in the Bylaws of the Company,
and as directed by the Board.  The Company will use its best efforts to have you
elected to serve as a director on the Board.  If your employment with the
Company terminates for any reason, you agree to promptly tender your resignation
from the Board.
 
(2)           Start Date.  Your first date of employment will be November 3,
2008 (“Start Date”); provided, however, that you shall not assume the title or
role of President and CEO until the first business day after the Company’s
filing with the Securities Exchange Commission of a Form 10-Q for the quarter
ended September 30, 2008.  You and the Company agree that your consulting
relationship with the Company pursuant to our consulting agreement dated August
19, 2008 will terminate effective as of the Start Date by our mutual agreement,
without the necessity for any other notice of termination, and that the
remaining unpaid consulting fee payable to you will be paid in accordance with
the terms of the consulting agreement.
 
(3)           Work Location and Other Activities.  You will work at the
Company’s corporate headquarters which are currently located in Redwood Shores,
California, subject to necessary business travel.  You will move to the San
Francisco Bay Area as soon as is feasible. During your employment with the
Company, you will devote your best efforts and substantially all of your
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacity permitted by the Company’s general employment
policies) to the business of the Company; provided, however, that you may serve
as a director of one other corporation, provided that the name of this other
corporation is disclosed in advance to the Board and the Board has determined
that your director position with such other corporation will not present a
conflict of interest with the Company.   You may also spend time on charitable
and other such activities, so long as they do not materially impact your ability
to perform your duties under this Agreement.
 
(4)           Company Policies and Procedures.  Your employment relationship
with the Company also shall be governed by the general employment policies and
procedures of the Company (including the Company’s Code of Conduct)(as may be
changed from time to time in the discretion of the Company), and you agree to
comply with these polices and procedures, except that if the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or procedures, this Agreement will control.
 
II.           BASE SALARY AND BONUS.
 
(1)     Base Salary.  You will be paid an initial annual salary of $350,000 per
year (or $14,583.33 semi-monthly), less standard deductions and
withholdings.  Your cash compensation will next be reviewed by the Board for
potential adjustment beginning in calendar year 2010, and will be reviewed
annually thereafter in conjunction with the annual Board review of executive
compensation, and will be based upon the Board’s assessment of both your
performance and the Company’s performance.
 
(2)           Annual Bonus.  You also will be eligible to earn an annual bonus
for each calendar year beginning with calendar year 2009 during your employment
if you achieve the performance goals established each year as part of the
management incentive plan.  The initial annual bonus target amount will be
$250,000, less standard deductions and withholdings, and the performance goals
for 2008 will be based upon short-term objectives.  The Board, in consultation
with you, will set the performance goals for each year. The Board will have the
sole discretion to determine whether the goals have been achieved and to
determine the amount of any bonus.  The annual bonus will be paid to you on a
quarterly basis for 2009 and 2010 (and thereafter on the same timing as the then
current executive management program), with the final payment made no later than
30 days after the conclusion of the annual audit for the year in which the bonus
was earned.  Effective January 1, 2010, your annual bonus target will be at
least $350,000 if your performance meets the expectations of the Board.
 
(3)           2008 Guaranteed Bonus.  Notwithstanding the foregoing, if you
remain an employee in good standing through the end of calendar year 2008, the
Company will pay you a guaranteed 2008 annual performance bonus based on the
target amount of $250,000 and prorated based on the Start Date to reflect your
mid-year hire (the “Guaranteed Bonus”).  The Guaranteed Bonus will be paid to
you at the time other members of management are paid their fourth quarter bonus.
 
III.           RELOCATION AND RELATED BENEFITS.
 
(1)           Monthly Reimbursement of Temporary Living Expenses.  The Company
will reimburse your reasonable temporary living expenses incurred during the
first six (6) months after the Start Date up to a maximum monthly reimbursement
amount of $10,000, provided that these reimbursements will cease earlier if you
close on the purchase of a residence in the San Francisco Bay Area prior to six
(6) months after the Start Date.  The Company will consider and implement
reasonable measures to minimize any adverse income tax effect to you of the
reimbursements for temporary living expenses to be provided hereunder upon the
advice of its tax advisors, which may include, for example, direct payment of
expenses to third parties.  In addition, to the extent that you are required to
recognize in taxable income any payments under this Section III(1) (the “Taxable
Living Expenses”), you shall be entitled to receive an additional payment from
the Company (the “Taxable Living Expenses Gross-Up”), such that after the
payment of all federal and state income and employment taxes on the Taxable
Living Expenses and the Taxable Living Expenses Gross-Up, you shall retain an
amount equal to the Taxable Living Expenses.  For purposes of determining the
amount of the Taxable Living Expenses Gross-Up, you shall be deemed to have (i)
paid federal income taxes at the highest marginal rate of federal income
taxation for the calendar year in which the Taxable Living Expenses Gross-Up is
to be made; (ii) paid federal employment taxes at your actual marginal rate for
the calendar year in which the Taxable Living Expenses Gross-Up is to be made;
and (iii) paid applicable state and local income taxes at the highest rate of
taxation for the calendar year in which the Taxable Living Expenses Gross-Up is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
 
(2)           Relocation-Related Expenses. The Company will either (as elected
by the Company) pay directly to third parties or reimburse your reasonable
expenses incurred for: (a) the reasonable and customary costs associated with
moving your typical personal and household goods to the San Francisco Bay Area,
including shipment of no more than two (2) automobiles, furniture, and personal
effects, excluding any unusually large or expensive items such as pianos,
work-out equipment, or the like; (b) airfare, rental car and hotel costs
(covering you and your immediate family) for up to two (2) house hunting trips
to the San Francisco Bay Area; and (c) the reasonable and customary brokerage
fee for the sale of your residence in Seattle, provided that such residence is
sold no later than fifteen (15) months after the Start Date.  In the event you
are able to sell your Seattle residence without incurring a brokerage fee, the
Company will pay you an amount equivalent to the fee that would otherwise have
been incurred. The Company will consider and implement reasonable measures to
minimize any adverse income tax effect to you associated with payment of the
brokerage fee hereunder upon the advice of its tax advisors, which may include,
for example, direct payment of such fee to third parties.  In addition, to the
extent that you are required to recognize in taxable income any payments under
this Section III(2) (the “Taxable Relocation Expenses”), you shall be entitled
to receive an additional payment from the Company (the “Taxable Relocation
Expenses Gross-Up”), such that after the payment of all federal and state income
and employment taxes on the Taxable Relocation Expenses and the Taxable
Relocation Expenses Gross-Up, you shall retain an amount equal to the Taxable
Relocation Expenses.  For purposes of determining the amount of the Taxable
Relocation Expenses Gross-Up, you shall be deemed to have (i) paid federal
income taxes at the highest marginal rate of federal income taxation for the
calendar year in which the Taxable Relocation Expenses Gross-Up is to be made;
(ii) paid federal employment taxes at your actual marginal rate for the calendar
year in which the Taxable Relocation Expenses Gross-Up is to be made; and (iii)
paid applicable state and local income taxes at the highest rate of taxation for
the calendar year in which the Taxable Relocation Expenses Gross-Up is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
 
(3)           Additional Relocation-Related Reimbursements.  In addition to the
above, the Company will reimburse you an additional amount of $12,000 to cover
other ancillary reasonable expenses that may be incurred by you related to your
relocation to the San Francisco Bay Area, such as additional temporary living
expenses or expenses related to the sale of your current residence and purchase
of a new residence in the San Francisco Bay Area.  No “tax gross-up” shall apply
to this additional amount, regardless of whether or not any such expenses are
taxed as income.
 
(4)           Moving Expenses for Return To Seattle.  In the event that the
Company terminates your employment prior to November 1, 2012 other than for
Cause, or if you resign for Good Reason, and no Corporate Transaction (as
defined below) has been closed prior to your termination date, and you move to
the Seattle Metropolitan Area within six months after such termination, the
Company will either (as elected by the Company) pay directly to third parties or
reimburse your reasonable expenses incurred solely for the reasonable and
customary costs associated with moving your typical personal and household goods
back to the Seattle Metropolitan Area, including shipment of no more than two
(2) automobiles, furniture, and personal effects, excluding any unusually large
or expensive items such as pianos, work-out equipment, or the like. Such
payments, if any, shall be paid no later than your second taxable year following
termination of your employment.
 
(5)           General Terms For Relocation and Related Benefits.  To qualify for
reimbursement or payment under this Agreement, all expenses incurred by you or
costs must be fully documented (including receipts) on a properly completed
expense reimbursement report and otherwise comply with the Company’s standard
expense reimbursement policy and practice.  Other than with respect to expenses
incurred prior to the Start Date and moving expenses incurred for your return to
Seattle provided under Section III(4), you must remain an employee in good
standing of the Company as of the date that the cost or expenses is incurred.
 
IV.           EQUITY AWARDS.
 
(1)           Stock Option Grant.  Subject to the approval of the Board, you
will be granted an option to purchase 500,000 shares of Company common stock
(the “Option”), with an exercise price equal to the fair market value of the
Company’s common stock as of the date of grant, pursuant to the Company’s 2003
Equity Incentive Plan (the “Plan”).  The Option will be an incentive stock
option to the fullest extent permissible, with the remainder being a
nonstatutory stock option.  The Option will vest with respect to 25% of the
shares subject to the Option on the first anniversary of the Start Date, and
thereafter in a series of thirty-six (36) successive equal monthly installments
over the three-year period measured from the first anniversary of the Start
Date, so long as you remain in continuous service with the Company on each
applicable vesting date.  The Option shall be governed by the terms and
conditions set forth in the Plan, and in the applicable stock option agreement
and grant document.
 
(2)           Performance Shares.  Subject to the approval of the Board, you
will be granted performance shares covering 500,000 shares of Company common
stock (the “Performance Shares”) pursuant to the Plan.  The Performance Shares
will vest in five installments, as set forth on Annex A hereto.  In order to
vest in any Performance Shares, you must remain in continuous service with the
Company on each applicable vesting date.  The Performance Shares shall be
governed by the terms and conditions set forth in the Plan, and in the
applicable performance shares award agreement and grant document, and will
contain a tax withholding right to permit the Company to pay the withholding tax
in exchange for the return of shares to the Company to cover such withholding
tax payment.
 
V.           EMPLOYEE BENEFITS AND VACATION.
 
You will be entitled to participate in the Company’s standard employee benefit
plans pursuant to the terms and conditions of the benefit plans.  The Company
currently offers its employees health, dental, vision, life, AD&D, short term
and long term disability insurance, and 401(k) plan participation.  You will
accrue vacation at an initial annual rate of four (4) weeks, subject to the
terms and conditions of the Company’s vacation policy and practices.  The
Company may modify benefits from time to time in its discretion.
 
VI.           CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT.
 
As a condition of employment, you are required to sign and abide by the
Company’s standard Employee Confidentiality and Inventions Assignment Agreement
(the “Confidentiality Agreement”), a form of which is attached hereto as Exhibit
A.
 
VII.           AT-WILL EMPLOYMENT STATUS, SEVERANCE AND CORPORATE TRANSACTION
BENEFITS.
 
(1)           At-Will Employment Status. Your employment with the Company is at
the will of each party, is not for a specific term and can be terminated by you
or by the Company at any time, with or without Cause, and with or without
advance notice.
 
(2)           Severance.  If: (i) the Company terminates your employment without
Cause, you resign for Good Reason, and provided such termination or resignation,
as applicable, qualifies as a “separation from service” within the meaning of
Treasury Regulation 1.409A-1(h) (each, a “Covered Termination”); and (ii) you
sign, date, return to the Company within forty-five (45) days following the
Covered Termination and allow to become effective a general release of all known
and unknown claims in the form as shall be provided to you by the Company (which
may, at the Company’s election, be contained in a separation agreement) (the
“Release”); and (iii) you promptly tender your resignation as a director on the
Board; then you will be eligible to receive, as your sole severance benefits
(the “Severance Benefits”):
 
(a)           Base Salary Severance. You will receive cash severance equal to
twelve (12) months of your base salary in effect as of the date of the Covered
Termination (the “Termination Date”), subject to required payroll deductions and
withholdings, paid in a lump sum within ten (10) business days after the
effective date of the Release.
 
(b)           Additional Lump Sum Severance Bonus Payment.  You will receive an
additional lump sum cash severance payment, with the amount of such additional
lump sum severance payment to be (i) the pro rata portion of the annual bonus
for the year served to the Termination Date, less any amounts already paid for
that year, such pro rata portion to be paid to be calculated using the same
percentage of target bonus as average percentage of target bonus with respect to
prior bonus amounts in that year (or if first quarter bonus has not yet been
determined, the percentage target bonus paid for the prior year) plus (ii)
target bonus for that year multiplied by the percentage equal to the actual
bonus paid over the prior four quarters divided by target bonus for the prior
four quarters (collectively, the “Additional Severance Payment”).  If paid, the
Additional Severance Payment will be subject to required payroll deductions and
withholdings and paid in a lump sum within ten (10) business days after the
effective date of the Release.
 
(c)           Health Insurance. If you timely elect continued group health
insurance coverage pursuant to federal COBRA law or comparable state insurance
laws (collectively, “COBRA”), the Company will pay your COBRA premiums
sufficient to continue group health insurance coverage for you and your covered
dependents (if applicable) at the level of coverage in effect as of the
Termination Date, through the earlier of either (i) eighteen (18) months after
the Termination Date, or (ii) the date that you become eligible for group health
insurance coverage through another employer.  In the event you receive the
Severance Benefits, you must promptly notify the Company in writing if you
become eligible for group health insurance coverage through another employer
within eighteen (18) months after the Termination Date.
 
(d)           Equity Award Acceleration and Extended Exercisability.   Subject
to Section VII(3) below, you will receive accelerated vesting of the time-based
component of any equity awards (including but not limited to restricted stock
which have time-based vesting) which are not fully vested as of the Termination
Date (collectively, the “Equity Awards”), in the amount of twelve (12) months of
vesting acceleration, effective as of the Termination Date, and with respect to
Equity Awards that are stock options, each vested stock option shall remain
exercisable for the lesser of (i) the maximum term provided in the option grant
or (ii) the period ending nine (9) months following the Termination Date.


(3)           Additional Corporate Transaction Benefits.  In addition to the
benefits provided in Section VII(2)(a-c) above, and in lieu of the benefits
provided in Section VII (2)(d) above, immediately upon the closing of a
Corporate Transaction, any specified performance target or other vesting
condition, whether determined by passage of time or by reference to performance
targets or operations of the Company or an Affiliate (as defined below), in any
Equity Awards issued to you pursuant to any equity incentive plan of the Company
shall immediately be deemed satisfied.  
 
(4)           Definitions.  For purposes of this Agreement, the following
definitions will apply:
 
(a)           Definition of Affiliate.  “Affiliate” means a “parent corporation”
of the Company or a “subsidiary corporation” of the Company (whether now or
hereafter existing), as those terms are defined in Sections 424(e) and (f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”).
 
(b)           Definition of Cause. “Cause” shall mean the occurrence of any of
the following (and only the following): (i) your conviction of any felony
involving fraud or act of dishonesty against the Company or its Affiliates; (ii)
conduct by you which, based upon good faith and reasonable factual investigation
and determination of the Board, demonstrates gross unfitness to serve; or (iii)
intentional, material violation by you of any contractual, statutory or
fiduciary duty owed by you to the Company or its Affiliates.
 
(c)           Definition of Good Reason. “Good Reason” shall mean any of the
following actions or events: (i) the Company requires you to relocate to a
worksite that is more than sixty (60) miles from its principal executive office
as of the Start Date; (ii) the Company materially reduces your base salary and
bonus potential below its then-existing gross rate; or (iii) following a
Corporate Transaction, you are not the Chief Executive Officer of the surviving
entity (unless you agree in writing not to be the Chief Executive Officer of the
surviving entity), or otherwise have your duties/responsibilities materially
reduced as a result of the Corporate Transaction.  A Corporate Transaction which
results in the Company being private in which you remain as Chief Executive
Officer does not constitute a material reduction in
responsibilities.  Notwithstanding the foregoing, in order to qualify as “Good
Reason,” you must submit to the Company or its successor (as applicable) a
written notice, within ninety (90) days after the initial occurrence of any of
the actions or events described in the preceding sentence, describing the
applicable actions or events, and provide the Company or its successor with at
least thirty (30) days from its receipt of your written notice in which to cure
such actions or events prior to termination of your employment, and provided
that, your employment must terminate no later than twelve (12) months after the
applicable actions or events described in (i), (ii) and (iii) above.
 
(d)           Definition of Corporate Transaction.  “Corporate Transaction”
shall mean the occurrence of either of the following events: (i) the sale of all
or substantially all of the assets of the Company; or (ii) a merger of the
Company with or into another entity in which the stockholders of the Company
immediately prior to the closing of the transaction own less than a majority of
the ownership interest of the Company immediately following such closing;
provided, however, for purposes of determining whether the stockholders of the
Company prior to the occurrence of a transaction described above own less than
fifty percent (50%) of the voting securities of the relevant entity afterwards,
only the lesser of the voting power held by a person either before or after the
transaction shall be counted in determining that person’s ownership afterwards.
 
VIII.         PARACHUTE PAYMENTS AND DEFERRED COMPENSATION.
 
(1)           Parachute Payments.  If any payment or benefit you would receive
from the Company pursuant to a Corporate Transaction or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount.  The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt of the greatest economic benefit notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax.  If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in a manner necessary
to provide you with the greatest economic benefit.  If more than one manner of
reduction of payments or benefits necessary to arrive at the Reduced Amount
yields the greatest economic benefit, the payments and benefits shall be reduced
pro rata.  The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder, and any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.
 
(2)           Deferred Compensation.  All payments provided under this Agreement
are intended to constitute separate payments for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  The cash severance payment provided under Section
VII(2) shall be paid no later than the later of: (i) December 31st of the
calendar year in which the Covered Termination occurs, or (ii) the fifteenth
(15th) day of the third calendar month following the date of the Covered
Termination.  It is the intention of the preceding sentence to apply the
“short-term deferral rule” set forth in Treasury Regulation Section
1.409A-1(b)(4) to such payments.
 
IX.           MISCELLANEOUS.
 
(1)           Attorneys’ Fees.  The Company will reimburse your reasonable
attorneys’ fees and costs associated with review of this Agreement, up to a
maximum total reimbursement of $3,000 (in the aggregate).  These expenses must
be fully documented (including receipts) on a properly completed expense
reimbursement report, and will be reimbursed within thirty (30) days after the
Start Date.
 
(2)           Legal Right to Work. Your employment pursuant to this offer is
contingent on you providing the Company with the legally required proof of your
identity and authorization to work in the United States.
 
(3)           General Terms.  This Agreement, including the attached
Confidentiality Agreement, constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
the subject matter hereof.  It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other agreements, promises, warranties or representations
concerning its subject matter.  Changes in your employment terms, other than
those expressly reserved herein to the Company’s or the Board’s discretion
herein, can only be made in a writing approved by the Board and signed by a
duly-authorized member of the Board and you.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  This Agreement
shall be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder.  This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile signatures or those transmitted by PDF
shall be equivalent to original signatures.
 
Evan, we all look forward to working with you.  Please signify your acceptance
by signing and dating below and signing the Confidentiality Agreement, and
returning both fully signed agreements to me within five (5) business days.  If
we do not receive these fully signed agreements from you within this timeframe,
the Company’s offer contained herein will expire.
 
Sincerely,
 
iPass Inc.
 


 
By:  /s/ John Beletic
John Beletic
Chairman of the Board of Directors


Annex A – Performance Criteria For Performance Shares
 
Exhibit A – Employee Confidentiality and Inventions Assignment Agreement
 


 
Understood and Accepted By:
 
/s/ Evan Kaplan


Evan Kaplan

 
 

--------------------------------------------------------------------------------

 

Annex A


PERFORMANCE CRITERIA FOR PERFORMANCE SHARES


1.           100,000 shares shall vest on the close of business on the date of
the public announcement of the Company’s quarterly earnings which reflect that
the Company has achieved $11.0 million of EBITA over the four full fiscal
quarters preceding the date of the announcement.*


2.           100,000 shares shall vest on the close of business on the date of
the public announcement of the Company’s quarterly earnings which reflect that
the Company has achieved $22.0 million of EBITA over the four full fiscal
quarters preceding the date of the announcement.*


3.           100,000 shares shall vest on the close of business on the date of
the public announcement of the Company’s quarterly earnings which reflect that
the Company has achieved $33.0 million of EBITA over the four full fiscal
quarters preceding the date of the announcement.*


4.           100,000 shares shall vest on the close of business on the date of
the public announcement of the Company’s quarterly earnings which reflect that
the Company has achieved $44.0 million of EBITA over the four full fiscal
quarters preceding the date of the announcement.*


5.           100,000 shares shall vest on the close of business on the date of
the public announcement of the Company’s quarterly earnings which reflect that
the Company has achieved $55.0 million of EBITA over the four full fiscal
quarters preceding the date of the announcement.*


*   For the purposes hereof, 1.) EBITA shall mean earnings before interest,
taxes and amortization from the Company’s current business (i.e. excluding any
financial results from any businesses that the Company may acquire after the
date of grant); 2) any losses incurred in quarters prior to your appointment as
CEO will be excluded from the calculation; and 3.) in the event of a purchase or
sale of assets that will materially impact the EBITA calculation, the
performance criteria will be revised so as to provide you an incentive generally
equivalent with that provided herein.
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


EMPLOYEE CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT

 
In consideration of my employment or continued employment by iPass, Inc.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
as follows:
 
1. Confidentiality.
 
1.1 Nondisclosure; Recognition of Company’s Rights.  At all times during my
employment and thereafter, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as such use is required in connection with my work for Company,
or unless the Chief Executive Officer (the “CEO”) of Company expressly
authorizes in writing such disclosure or publication.  I will obtain the CEO’s
written approval before publishing or submitting for publication any material
(written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information.  I hereby assign to Company any
rights I have or acquire in any and all Confidential Information and recognize
that all Confidential Information shall be the sole and exclusive property of
Company and its assigns.
 
1.2 Confidential Information.  The term “Confidential Information” shall mean
any and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation: (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.
 
1.3 Third Party Information.  I understand, in addition, that Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information, unless expressly
authorized by an officer of Company in writing.
 
1.4  No Improper Use of Information of Prior
Employers and Others.  I represent that my employment by Company does not and
will not breach any agreement with any former employer, including any noncompete
agreement or any agreement to keep in confidence information acquired by me in
confidence or trust prior to my employment by Company.  I further represent that
I have not entered into, and will not enter into, any agreement, either written
or oral, in conflict herewith.  During my employment by Company, I will not
improperly use or disclose any confidential information or trade secrets of any
former employer or other third party to whom I have an obligation of
confidentiality, and I will not bring onto the premises of Company or use any
unpublished documents or any property belonging to any former employer or other
third party to whom I have an obligation of confidentiality, unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information that is generally known and used by persons with
training and experience comparable to my own, is common knowledge in the
industry or otherwise legally in the public domain, or is otherwise provided or
developed by Company.
 
2. Inventions.
 
2.1 Inventions and Intellectual Property Rights.  As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights therein.  The term “Intellectual Property Rights”
means all trade secrets, copyrights, trademarks, mask work rights, patents and
other intellectual property rights recognized by the laws of any jurisdiction or
country.
 
2.2 Prior Inventions.  I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions (defined below) in any Company Inventions
(defined below) without Company’s prior written consent. In addition, I agree
that I will not incorporate into any Company software or otherwise deliver to
Company any software code licensed under the GNU GPL or LGPL or any other
license that, by its terms, requires or conditions the use or distribution of
such code on the disclosure, licensing, or distribution of any source code owned
or licensed by Company.  I have disclosed on Exhibit A a complete list of all
Inventions that I have, or I have caused to be, alone or jointly with others,
conceived, developed, or reduced to practice prior to the commencement of my
employment by Company, in which I have an ownership interest or which I have a
license to use, and that I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  If, in the course of my employment with Company, I incorporate a
Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.
 
2.3 Assignment of Company Inventions. Subject to the section titled “Government
or Third Party” and except for Inventions that I can prove qualify fully under
the provisions of California Labor Code section 2870 and I have set forth in
Exhibit A, I hereby assign and agree to assign in the future (when any such
Inventions or Intellectual Property Rights are first reduced to practice or
first fixed in a tangible medium, as applicable) to Company all my right, title,
and interest in and to any and all Inventions (and all Intellectual Property
Rights with respect thereto) made, conceived, reduced to practice, or learned by
me, either alone or with others, during the period of my employment by
Company.  Inventions assigned to Company or to a third party as directed by
Company pursuant to the section titled “Government or Third Party” are referred
to in this Agreement as “Company Inventions.”
 
2.4 Obligation to Keep Company Informed.  During the period of my employment and
for one (1) year thereafter, I will promptly and fully disclose to Company in
writing (a) all Inventions authored, conceived, or reduced to practice by me,
either alone or with others, including any that might be covered under
California Labor Code section 2870, and (b) all patent applications filed by me
or in which I am named as an inventor or co-inventor.
 
2.5 Government or Third Party.  I also agree to assign all my right, title, and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by Company.
 
2.6 Enforcement of Intellectual Property Rights and Assistance.  During the
period of my employment and thereafter, I will assist Company in every proper
way to obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries.  In the event Company is unable
to secure my signature on any document needed in connection with such purposes,
I hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
 
3. Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Inventions made by me during the period of my employment by
Company, which records shall be available to, and remain the sole property of,
Company at all times.
 
4. Additional Activities.  I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company, and (b) for the period of my employment
by Company and for one (l) year thereafter, I will not, either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.
 
5. Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information of Company and certify in writing that I have fully
complied with the foregoing obligation.  I agree that I will not copy, delete,
or alter any information contained upon my Company computer before I return it
to Company.  I further agree that any property situated on Company’s premises
and owned by Company is subject to inspection by Company personnel at any time
with or without notice.  Prior to leaving, I will cooperate with Company in
attending an exit interview and completing and signing Company’s termination
statement.
 
6. Notification Of New Employer.  In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company’s providing a copy of this
Agreement or otherwise.
 
7. General Provisions.
 
7.1 Governing Law and Venue.  This Agreement and any action related thereto will
be governed, controlled, interpreted, and defined by and under the laws of the
State of California, without giving effect to any conflicts of laws principles
that require the application of the law of a different state. I hereby expressly
consent to the personal jurisdiction and venue in the state and federal courts
for the county in which Company’s principal place of business is located for any
lawsuit filed there against me by Company arising from or related to this
Agreement.
 
7.2 Severability.  If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.
 
7.3 Survival.  This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.
 
7.4 At-Will Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by Company,
nor shall it interfere in any way with my right or Company’s right to terminate
my employment at any time, with or without cause and with or without advance
notice.
 
7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark.  If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.
 


7.6 Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance).  The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
 
7.7 Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of any other provision or of such
provision on any other occasion.
 
7.8 Export. I agree not to export, directly or indirectly, any U.S. technical
data acquired from Company or any products utilizing such data, to countries
outside the United States, because such export could be in violation of the
United States export laws or regulations.
 
7.9 Entire Agreement.  The obligations pursuant to sections of this Agreement
titled “Confidentiality” and “Inventions” shall apply to any time during which I
was previously employed, or am in the future employed, by Company as an
independent contractor if no other agreement governs nondisclosure and
assignment of inventions during such period.  This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matters hereof and supersedes and merges all prior communications between us
with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
 
This Agreement shall be effective as of the first day of my employment with
Company.
 
EMPLOYEE:
I acknowledge that I have read and understand this agreement and have been given
the opportunity to discuss it with independent legal counsel.
 
 
(Signature)
By: _______________________________________________
 
Title: ______________________________________________
 
Date: ______________________________________________
Address: ___________________________________________
COMPANY:
Accepted and agreed:
 
 
(Signature)
By: _______________________________________________
 
Title: ______________________________________________
 
Date: ______________________________________________
Address: ___________________________________________


                                                    .
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
INVENTIONS
 
1.           Prior Inventions Disclosure.  The following is a complete list of
all Prior Inventions:
 
None
 
See immediately below:
 


 


 


 
2.           Limited Exclusion Notification.
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
 
a.           Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or
 
b.           Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.